Citation Nr: 0837499	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  03-00 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUE

Entitlement to a disability rating higher than 10 percent for 
a left shoulder disability from November 29, 2001, to August 
10, 2005, and higher than 20 percent from August 11, 2005, to 
the present.


REPRESENTATION

Appellant represented by:	Mary Anne Royle, Attorney


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1971 to December 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Hartford Regional Office (RO) in Newington, 
Connecticut.

When this case most recently was before the Board in June 
2006, the Board granted an increased disability rating of 20 
percent for the veteran's left shoulder disability, effective 
August 11, 2005.  The Board also denied the veteran's appeal 
for service connection for hypertension, a disability rating 
higher than 10 percent for a left shoulder disability prior 
to August 11, 2005, and a disability rating in excess of 20 
percent for the left shoulder disability during the period 
beginning August 11, 2005.  The veteran appealed the Board's 
decision with respect to the left shoulder disability to the 
United States Court of Appeals for Veterans Claims (Court).  
In a Memorandum Decision dated in March 2008, the Court 
vacated the Board's June 2006 decision to the extent that it 
denied a rating in excess of 10 percent prior to August 11, 
2005, and denied a rating in excess of 20 percent during the 
period beginning August 11, 2005.  The Court remanded the 
case to the Board for action consistent with the Court's 
decision.


FINDINGS OF FACT

1.  Prior to August 11, 2005, the veteran's left shoulder 
disability was manifested by painful motion of the arm beyond 
shoulder level.

2.  On and after August 11, 2005, the veteran's left shoulder 
disability has been manifested by limitation of motion of the 
arm that most nearly approximates movement limited to midway 
between side and shoulder level.   




CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 
percent for a left shoulder disability prior to August 11, 
2005, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5201 (2007).

2.  The criteria for a disability rating higher than 20 
percent for a left shoulder disability on and after August 
11, 2005, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5201 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the veteran was provided with the 
noticed required under the VCAA, to include notice concerning 
the disability-rating and effective-date elements of his 
claim, by letter mailed in March 2006.  Although this notice 
was not provided until after the initial adjudication of the 
claim, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that no additional evidence was 
received as a result of this notice.  Therefore, there is no 
reason to believe that the ultimate decision of the 
originating agency would have been different had appropriate 
notice been provided at an earlier time.

The Board notes that service medical records and pertinent VA 
medical records have been obtained.  In addition, the veteran 
has been afforded appropriate VA examinations.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non-prejudicial to the veteran.

Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient.  Above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2007).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected left shoulder disability.  
The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of remote clinical histories and findings pertaining to this 
disability.  

The veteran's left shoulder disability is evaluated under 
Diagnostic Code 5010, for traumatic arthritis, and Diagnostic 
Code 5201, for limitation of motion of the arm.

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2007).  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved.  A 10 
percent rating will be applied when the limitation of motion 
of the specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s).  Such a rating will be 
combined, not added, under Diagnostic Code 5003.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2007).

A 20 percent rating is warranted for limitation of the motion 
of the minor arm at the shoulder level or to midway between 
the side and shoulder level.  A 30 percent rating is 
warranted for limitation of motion of the minor arm to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.  The record reflects that the veteran is right-handed; 
therefore, his left shoulder corresponds to the minor arm.







Prior to August 11, 2005

The veteran's left shoulder disability is evaluated as 10 
percent disabling prior to August 11, 2005.  After careful 
consideration of the pertinent medical evidence of record, 
the Board concludes that a higher rating is not warranted 
during this period.  

A February 2001 VA treatment record notes that the veteran 
experienced shoulder pain but was able to achieve 
approximately 150 degrees of flexion and 90 degrees of 
internal and external rotation.  According to a November 2001 
record, he reported having much less shoulder pain.  On VA 
examination in April 2002, an X-ray study revealed mild-to-
moderate degenerative joint disease in the shoulder.  
Internal and external rotations were measured from 0 to 90 
degrees, with discomfort at the end point, and abduction was 
measured to 140 degrees, with discomfort at the end point.  
Flexion initially was measured to 145 degrees but after 
repetitive movement decreased to 110 degrees.

In sum, the medical evidence shows that the veteran 
experienced pain, discomfort, and increased fatigability in 
his left shoulder during this period.  However, the medical 
evidence also shows that he consistently was able to move his 
arm beyond shoulder level, even with these additional 
limiting factors.  Accordingly, a disability rating higher 
than 10 percent is not warranted prior to August 11, 2005.

The Board has considered whether there is any other schedular 
basis to assign a higher disability rating during the period 
in question but concluded there is none.  Although Diagnostic 
Codes 5200, 5202, and 5203 provide for disability ratings 
higher than 10 percent, they are not applicable here because 
there is no evidence that the veteran experienced ankylosis 
of the scapulohumeral articulation; flail shoulder; false 
flail joint; fibrous union of the humerus; recurrent 
dislocation of the humerus at the scapulohumeral joint; 
malunion of the humerus; or impairment of the clavicle or 
scapula during this period.



Beginning August 11, 2005

The veteran's left shoulder disability has been evaluated as 
20 percent disabling, effective August 11, 2005.  The Board, 
after careful consideration of the record, concludes that a 
higher disability rating is not warranted during this period.

On VA examination in August 2005, the veteran reported that 
his left shoulder function diminished as a result of flare-
ups after repetitive use.  He also reported that his shoulder 
is often stiff in the morning and that he uses a water pillow 
and analgesics to treat his pain.  On physical examination, 
flexion was measured to 170 degrees; abduction was measured 
to 150 degrees, limited by pain; internal rotation was 
measured to 60 degrees, limited by pain; and external 
rotation was measured to 65 degrees, limited by pain.  After 
repetitive testing, abduction decreased to 45 degrees and 
there was decreasing endurance, increasing weakness, and 
increasing pain.  In addition, there was mild atrophy of the 
muscles of the left arm compared with those of the right arm, 
and strength in the left arm was measured at 2/5.  The 
examiner opined that there was moderate functional impairment 
of the left shoulder.

Considering the functional impairment due to pain, the Board 
finds that the limitation of motion of the veteran's arm 
during this period most nearly approximates movement limited 
to midway between the side and shoulder level.  Even after 
repetitive testing and even with decreased endurance and 
increased weakness and pain, the veteran still was able to 
move his left arm to at least midway between the side and 
shoulder level.  There is no objective medical evidence of 
limitation of motion of the arm that more nearly approximates 
limitation to 25 degrees from the side, and the examiner 
specifically described the veteran's functional impairment as 
moderate.  Accordingly, a disability rating higher than 20 
percent is not warranted during this period.

The Board acknowledges the veteran's statements regarding his 
impairment and notes that he is competent to report such 
observable symptomatology.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  The Board also acknowledges the objective 
medical evidence showing that he experiences increased pain, 
decreased strength and endurance, and limited motion in the 
left arm as a result of his service-connected disability.  
These symptoms and their effects, however, are the basis for 
the currently assigned 20 percent rating.

The Board has considered whether there is any other schedular 
basis to assign a higher disability rating during the period 
in question but concluded there is none.  Although Diagnostic 
Codes 5200 and 5202 provide for disability ratings higher 
than 20 percent, they are not applicable here because there 
is no evidence that the veteran experienced ankylosis of the 
scapulohumeral articulation; flail shoulder; false flail 
joint; or fibrous union of the humerus during this period.

Extra-schedular Consideration

Finally, the Board has considered whether this case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalizations for his left shoulder disability.  However, 
the veteran's representative contends that he is entitled to 
extra-schedular consideration because his disability has 
resulted in marked interference with employment.  
Specifically, the representative maintains that the veteran 
was forced to retire from his window treatment business 
because of his left shoulder disability.

The record reflects that the veteran worked for approximately 
20 years as a police officer.  According to VA treatment 
records dated from October 2001 to December 2001, he retired 
from this career approximately seven years earlier after 
fracturing his ankle.  After his retirement, the veteran ran 
a successful cellular phone business for six or seven years.  
A December 2001 VA treatment record notes that he sold this 
business due to an inability to maintain it because of "time 
constraint[s]."  That record also notes that he had began a 
part-time window treatment business approximately 15 years 
earlier and had recently expanded it to a full-time basis.  

The veteran told both the April 2002 VA examiner and the 
August 2005 VA examiner that he stopped working at his window 
treatment business in 2002 because of his left shoulder 
disability.  However, the record contains other evidence 
which is inconsistent with these statements.  In an October 
2001 VA treatment record, the veteran was described as 
"somewhat apathetic" about his business, and the December 
2001 treatment record notes that he had not done much 
business in recent months "due to a lack of energy."  
Neither record attributes any difficulty with the veteran's 
window business to his left shoulder disability.  In 
addition, the report of a June 2002 VA mental disorders 
examination states that the veteran had been unable to work 
for many years secondary to symptoms of depression.

Here, the medical evidence tends to suggest that the veteran 
retired from his window treatment business because of factors 
unrelated to his service-connected shoulder disability.  The 
Board finds no credible or objective evidence that the 
manifestations of the veteran's left shoulder disability are 
in excess of those contemplated by the schedular criteria.  
While the Board acknowledges that the veteran's disability 
impacts his industrial capacity, a disability rating in 
itself is recognition that an impairment makes it difficult 
to obtain or keep employment.  See Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  In sum, there is no indication in the 
record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned ratings.  Accordingly, the Board concludes that 
referral of this case for extra-schedular consideration is 
not in order.


ORDER

Entitlement to a disability rating higher than 10 percent for 
a left shoulder disability, from November 29, 2001, to August 
10, 2005, is denied.

Entitlement to a disability rating higher than 20 percent for 
a left shoulder disability from August 11, 2005, to the 
present is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


